DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 20 November 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, foreign patent document citation no. 1 (EP 2005811 A2) has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rearward bar” of claims 1, 13 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed fails to teach or adequately suggest a rearward bar, per claims 1, 13, and 18.  Specifically, Applicant discloses a rearward bar “e.g., the opener body 36,” but the opener body is not a bar.
Claim 12 recites the limitation "said down-pressure device" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 12, 13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauman (US 4,356,780 A).
Bauman ‘780, as best viewed in Figs. 1 and 5, discloses a ground-opening (10) apparatus for an agricultural implement, said ground-opening apparatus comprising:
regarding claim 1,
	an opening disc (47) for excavating a furrow in the ground; and
a support assembly securing said opening disc to the agricultural implement, wherein said support assembly comprises
an upper bar (19), a lower bar (22), a forward bar (15), and a rearward bar (43), wherein said upper bar and said lower bar extend generally in parallel relationship, and wherein said lower bar and said rearward bar are joined at a lower, rearward joint (25), wherein a rotational axis (i.e., lift axis) of said opening disc (47) extends through the lower, rearward joint of said support assembly;
regarding claim 9,
wherein said support assembly comprises a four-bar linkage including said forward bar (15), said upper bar (19), said lower bar (22), and said rearward bar (43), wherein only said upper bar (19) and said lower bar (22) are secured to said rearward bar (43);
regarding claim 10,
 	wherein said upper bar (19) and said lower bar (22) are pivotally secured to said forward bar, wherein said forward bar is rigidly secured to a toolbar of the agricultural implement (Fig. 1); and
regarding claim 12,
wherein said down-pressure device (31) comprises a spring.

Bauman ‘780, as best viewed in Figs. 1 and 5, discloses an agricultural implement comprising:
regarding claim 13,
a plurality of ground-opening apparatuses (10), where each of said ground-opening apparatuses includes an opening disc (47) for excavating a furrow in the ground; and
a support assembly securing said opening disc to said agricultural implement, wherein said support assembly comprises
an upper bar (19), a lower bar (22), a forward bar (15), and a rearward bar (43), wherein said upper bar and said lower bar extend generally in parallel relationship, and wherein said lower bar and said rearward bar are joined at a lower, rearward joint (25), wherein a rotational axis (i.e., lift axis) of said opening disc (47) extends through the lower, rearward joint of said support assembly; and
regarding claim 17,
	wherein said support assembly comprises a four-bar linkage including said forward bar (15), said upper bar (19), said lower bar (22), and said rearward bar (43), wherein only said upper bar and said lower bar are secured to said rearward bar.  

	Regarding claim 18, the method steps recited therein are inherent to use of the apparatus disclosed by Bauman ‘780.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (US 4,356,780 A).
Regarding claim 6, Bauman fails to teach a closing wheel. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Bauman such that it would have further comprised a closing wheel extended rearwardly from the opening disc, since the examiner takes Official Notice of the use of closing wheels behind opening discs (in the direction of travel).  The motivation for making the modification would have been to include means for closing a furrow formed during use.
Allowable Subject Matter
Claims 2-5, 7, 8, 11, 14-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
07 May 2022/2020